Citation Nr: 1503978	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-30 480	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for a right foot disability other than plantar fasciitis.

6.  Entitlement to service connection for a bilateral eye disorder.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

10.  Entitlement to an initial evaluation in excess of 10 percent for a gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985, January 1988 to March 1996, and March 2003 to May 2003.  The Veteran also had additional service with a reserve component.

This case comes before the Board of Veterans' Appeals (Board) from June 2010, May 2011, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

As to the claims of service connection for diabetes mellitus and sleep apnea, in January 2015 the Board received Veterans Health Administration (VHA) opinions.  While the Veteran was not thereafter provided notice of these VHAs, the Board finds this lack of notice harmless error given the favorable opinion below.

The claims of service connection for a TBI, a right foot disability other than plantar fasciitis, a bilateral eye disorder, and PTSD as well as the claims for higher ratings for a low back disability, a cervical spine disability, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is at least in part due to his service.

2.  The Veteran's sleep apnea is at least in part due to his service.

3.  The preponderance of the evidence of record shows that the Veteran's bilateral plantar fasciitis is not related to any of the Veteran's periods of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Bilateral plantar fasciitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claims of service connection for diabetes mellitus and sleep apnea, the Board finds that a discussion of the VCAA is not required given the favorable decision below.

As to bilateral plantar fasciitis, the Board finds that a letter dated in March 2011, prior to the May 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and reserve component records as well as his records from Brooke Army Medical Center and the San Antonio VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The Veteran has not been afforded VA examinations concerning this claim.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

With the above criteria in mind, the Board notes that a medical opinion is not required to adjudicate the current claim because service treatment records are negative for the claimed disorder; the post-service records are negative for the claimed disorder for many years after service; the Board finds the lay claims suggesting a nexus between current disability  and service conclusory generalized statements for reasons that will be explained below; and the record does not contain competent and credible evidence linking the claimed disorder to his military service.  Therefore, the Board finds that the duty to provide the Veteran with a VA examination has not been triggered in this case.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the paper, VBMS, and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes diabetes mellitus.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including diabetes mellitus will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Diabetes Mellitus & Sleep Apnea

The Veteran seeks service connection for diabetes mellitus and sleep apnea.  He asserts that these disabilities were caused by his documented weight gain during his second period of active duty dated from January 1988 to March 1996.  

In this regard, service treatment records from his second period of active duty show that the Veteran was in his early 30's, was 68 inches tall, and had a medium build.  They also show that the Veteran's weight went from 152 pounds in August 1989, to 182 pounds in June 1995, 188 and 1994 pounds in August 1994, and 197 pounds in December 1995.  The Veteran's August 1995 Nutrition Assessments reflect that he weighed 188 and 194 pounds, respectively, and also show that his body fat was 28 percent.  Service records also indicate that the Veteran was separated from this second period of active duty because of weight control failure.  Post-service treatment records document his complaints and treatment for, among other things, obesity, diabetes mellitus, and sleep apnea.  These records also contain an October 7, 2010, opinion from the Veteran's treating physician that the claimant's obesity "ties all of the above [i.e., diabetes mellitus and sleep apnea] together."  Similarly, in the January 2015 VHAs it was opined, in substance, that the Veteran's current diabetes mellitus and sleep apnea where, at least in part, due to his significant in-service weight gain.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In light of the above, the Board therefore finds that service connection for diabetes mellitus and sleep apnea is warranted. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.304.



b.  Bilateral Plantar Fasciitis

The Veteran contends that service connection for bilateral plantar fasciitis is warranted because it is either related to or had their onset in service.  

As to a current disability, the post-service record shows the Veteran being diagnosed with bilateral plantar fasciitis.  See, for example, treatment records dated in January 2011 and February 2011. 

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records show the Veteran being treated for left foot traumas and there subsequent residuals in August 1989, August 1994, and October 1994.  However, the service treatment records, including February 1986, June 1987, November 1987, February 2002, June 1995, March 1998, and May 2003 examinations as well as the March 2003 pre-deployment and May 2003 post-deployment examinations, are negative for a history, complaints, treatment, and/or a diagnosis of bilateral plantar fasciitis.  In fact, the Board notes that at the examinations in February 1986, June 1987, November 1987, February 2002, June 1995, March 1998, and May 2003 the Veteran specifically reported that his medical history did not include foot trouble (in this regard, some of the examinations nonetheless noted the above foot traumas).  Similarly, when examined at these times it was specifically noted that his feet were normal.  Further, while the Veteran as a lay person is competent to report on his symptoms of bilateral plantar fasciitis because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis because such an opinion requires medical expertise which he does not have.  See Davidson.  Therefore, the Board finds more compelling the service treatment records, including the examinations, which are negative for a diagnosis of bilateral plantar fasciitis than any claim by the appellant that he had problems with this disability while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have bilateral plantar fasciitis while on active duty.  Accordingly, the Board finds that entitlement to service connection for bilateral plantar fasciitis must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty as well as having several documented foot injuries while on active duty.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his last period of active duty in 2003 and the first diagnosis of bilateral plantar fasciitis in 2011 to be evidence against finding continuity.  See, for example, treatment records dated in January 2011 and February 2011.  

Similarly the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of bilateral plantar fasciitis.  See Davidson.  However, upon review of the claims file, the Board finds that the lay accounts from the Veteran and others that the appellant has had this disability since his last period of service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records including the many service examinations in which he denied having this foot problems and which, on examination, specifically found that his feet were normal.  Post-service, the Board finds the fact that, while the Veteran filed earlier claims for VA benefits in 1985, 1986, and 2002 and in connection with these other claims he was provided with VA examinations in March 1997 and May 2010, he did not report a history of plantar fasciitis and it was not diagnosed also weighs heavily against the claims of continuity.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for bilateral plantar fasciitis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of bilateral plantar fasciitis after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a medical opinion linking this disability to any of the Veteran's periods of service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In this regard, the Board finds that although the cumulative medical treatment records reflect treatment for bilateral plantar fasciitis since 2011, these records fail to demonstrate an etiological relationship between the currently manifested disability and any of the Veteran's periods of service.  As to the lay claims from the Veteran and others that the appellant's bilateral plantar fasciitis was caused by his military service, the Board finds that diagnosing this disability requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current bilateral plantar fasciitis was not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for bilateral plantar fasciitis is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).

As to the presumptions found at 38 C.F.R. § 3.317, the record shows that the claimed disability has a known diagnoses- bilateral plantar fasciitis.  Accordingly, the Board finds that entitlement to service connection for bilateral plantar fasciitis must be denied on a presumptive basis because it is diagnosable and not a medically unexplained chronic multisymptom illnesses of unknown etiology.  See 38 U.S.C.A. §§ 101, 106, 1110, 1112, 1113, 1110, 1131; 38 C.F.R. §§ 3.303, 3.317.  

Accordingly, the Board must conclude that entitlement to service connection for bilateral plantar fasciitis must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317


ORDER

Service connection for diabetes mellitus is granted. 

Service connection for sleep apnea is granted.

Service connection for bilateral plantar fasciitis is denied.


REMAND

As to the claims of service connection for a TBI, a right foot disability other than plantar fasciitis, a bilateral eye disorder, and PTSD, in November 2014 the Veteran filed a notice of disagreement to the March 2014 rating decision that denied these claims.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claims for higher ratings for a low back disability, a cervical spine disability, and GERD, in its May 2015 Brief the Veteran's representative alleged that these disabilities have worsened since the claimant's last VA examinations.  Therefore, the Board finds that a remand for new VA examinations is required.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

While the appeal is in remand status, the Veteran outstanding contemporaneous treatment records, including his post-May 2011 treatment records from the San Antonio VA Medical Center, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  As to the claims of service connection for a TBI, a right foot disability other than plantar fasciitis, a bilateral eye disorder, and PTSD issue a SOC.  If the Veteran thereafter perfects an appeal as to any of these issues, they should be returned for review by the Board.

2.  Associate with the claims file, physically or electronically, all of the Veteran's post-May 2011 treatment records from the San Antonio VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any outstanding private treatment records.  All actions to obtain these records should be documented fully in the claims file.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability and cervical spine disability.  The claim folder should be made available to and reviewed by the examiner.

The examiner is to identify all low back and cervical spine orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back and cervical spine, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

In providing the requested opinions regarding range of motion of the low back and cervical spine, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the his low back and cervical spine during these flare-ups.

In addition, the examiner should state whether the low back disability and/or cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability and cervical spine disability have on his ability to secure or follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination as to his GERD.  The claims file should be made available to and reviewed by the examiner.  The examiner is to conduct all indicated tests and studies.  The examiner is to thereafter identify all pathology found to be present.  The examiner must also indicate the impact the Veteran's GERD has on his ability to secure or follow a substantially gainful occupation.  The examination report must include a complete rationale for all opinions expressed.  

6.  Then adjudicate whether evaluations in excess of 10 percent are warranted for his low back disability, cervical spine disability, and GERD.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


